                             UNITED STATES DISTRICT COURT
                                                         for the
                                       EASTERN DISTRICT OF WISCONSIN

In the Matter of the Search of
                                                                   Case Number:
A USPS Priority Mail parcel with tracking number 9505
5119 4113 9096 4529 11 addressed to to "Kelsey Regan,
8750 county road 550 room 1, Marquette MI 49855-9785
(sic)," with a return address of "Selfphon Techs, 5351 w                                               ~~!'~~.ol;~~:--;(:()~,:~;,
eugie ave, Glendale AZ 85304 (sic)."

                          APPLICATION &AFFIDAVITFORSEARCHWARRA T
                                                                                                     GPR 1 0 2019l
                                                                                                           _____________/
                                                                                                                i- ;i_ ~
                                                                                                     Sie~lf>::n. (~: c)ric·s. C/Prk
        I, Matt Schmitz, a federal law enforcement officer, request a search warrant and state undefl:fenalty of-
perjury that I have reason to believe that on the following person or property:

        A USPS Priority Mail parcel with tracking number 9505 5119 4113 9096 4529 11 addressed to to "Kelsey
        Regan, 8750 county road 550 room 1, Marquette MI 49855-9785 (sic)," with a return address of
        "Selfphon Techs, 5351 w eugie ave, Glendale AZ 85304 (sic)."

currently located in the Eastern District of Wisconsin there is now concealed: Please see attached affidavit, which
is hereby incorporated by reference.

        The basis for the search warrant under Fed. R. Crim. P. 41( c) is which is     (check one or more):

                ./evidence of a crime;
                ./contraband, fruits of a crime, or other items illegally possessed;
                o property designed for use, intended for use, or used in committing a crime;
                o a person to be arrested or a person who is unlawfully restrained.
        The search is related to a violation of:

                Title 21, United States Code, Sections 841(a)(1) and 843(b).

        The application is based on these facts:

                ./Continued on the attached sheet, which is incorporated by reference.
                o Delayed notice of_ days (give exact ending date if more than 30 days:                       ) is       requested
                   under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




Sworn to before me, and signed in my presence.

Date   ~            /o                  .2019
                                                                   fudge's signature
City and state: Green Bay. Wisconsin                               THE HONORABLE WILLIAM C. GRIESBACH
                                                                   United States District Court Chief Judge
                                                                   Name & Title ofJudicial Officer




                  Case 1:19-mj-00672-WCG Filed 04/10/19 Page 1 of 5 Document 1
                                                 AFFIDAVIT

Matt Schmitz, United States Postal Inspector, being duly sworn, states the following information was developed

from his personal knowledge and from information furnished to him by other law enforcement agents and

professional contacts:

                                                  I. INTRODUCTION

1.   I have been employed by the United States Postal Inspection Service for approximately 15 years and was

     previously employed as a Police Officer with the City of Middleton (WI) and City of Janesville (WI) Police

     Departments for a total of six years. As part of my duties as a Postal Inspector, I investigate the use of the

     U.S. Mails to illegally send and receive controlled substances and drug trafficking instrumentalities. I have

     participated in investigations which have resulted in the arrest of individuals who have received and distributed

     controlled substances using the U.S. Mail, as well as the seizure of the illegal drugs and proceeds from the sale

     of those illegal drugs. My training and experience includes identifYing packages with characteristics indicative

     of criminal activity, namely, the distribution of controlled substances.



                                         II. PARCEL TO BE SEARCHED

2.   This affidavit is submitted in support of an application for a search warrant for a 12.5 inch by 9.5 inch U.S.P.S.

     Priority Mail parcel with tracking number 9505 5119 4113 9096 4529 11, mailed on April 6, 2019, from

     Phoenix, AZ zip code 85013. This parcel bears typed addressee and return address information. The parcel

     is addressed to "Kelsey Regan, 8750 county road 550 room 1, Marquette MI 49855-9785 (sic)," and bears a

     return address of "Selfphon Techs, 5351 w eugie ave, Glendale AZ 85304 (sic)."               The parcel weighs

     approximately 4 ounces, exhibits postage in the amount of $7.35, and is hereinafter referred to as the

     "SUBJECT PARCEL." The SUBJECT PARCEL consists of a Priority Mail Flat Rate Envelope that exhibits

     a noticeable bulge that is approximately 1.5 to 2 inches thick and 4 inches in diameter.



                                                III. INVESTIGATION

 3. In March, 2019, Michigan Upper Peninsula Substance Enforcement Team (UPSET) Investigator Scott Johnson

     told me UPSET discovered information from two investigations in 2017 and 2018 that indicated Kirk Marjomaki
             Case 1:19-mj-00672-WCG Filed 04/10/19 Page 2 of 5 Document 1
     of 8750 County Road 550 in Marquette, MI may be receiving controlled substances through the US Mail.
                                                         - 2-

     Specifically, in February of2017, Aubrey Goodreau told UPSET investigators she suspected the father of her

     child, John Yeager, was ordering heroin via the "Dark Web" and having it mailed to Kirk Marjomaki in

     Marquette, MI. I have learned through my training and investigative experience that the "Dark Web" refers to a

     portion of the internet that can only be accessed through the use of special software and networks that maintain

     anonymity among its users. Further, the Dark Web is commonly used for illegal activity including the sale and

     distribution of controlled substances. Investigator Johnson also told me UPSET discovered information from a

     Marquette County (MI) Sheriffs Department report in November, 2018, that John Yeager, the same individual

     identified by Aubrey Goodreau, was arrested after he admitted to using heroin in a restroom at his place of

     employment. In March, 2019, Investigator Johnson determined Kirk Marjomaki was believed to be living at

     8750 County Road 550 in Marquette, MI. I queried USPS records for information on previous mailings

     delivered to this address that could be associated with controlled substance distribution. I learned that between

     August, 2018, and March, 2019, 25 mailings originating in California, Arizona, and Nevada had been mailed to

     8750 County Road 550 in Marquette, MI. I have learned through my training and investigative experience that

     controlled substances mailed to Wisconsin and Michigan are commonly sent from the western United States,

     specifically, Washington, Oregon, California, Arizona, and Nevada.



4.   Based upon the information provided by UPSET Investigator Scott Johnson and my research of USPS records, I

     contacted the Marquette, MI Post Office and requested they notify me if they received any packages originating

     from California, Arizona, or Nevada that were addressed to 8750 County Road 550 in Marquette, MI. On April

     9, 2019, the Marquette, MI Post Office told me they received for delivery to this address a Priority Mail parcel

     with tracking number 9505 5119 4113 9096 4529 11 that had been mailed from Arizona, was addressed to

     "Kelsey Regan, 8750 county road 550 room 1, Marquette MI 49855-9785 (sic)," and bore a return address of

     "Selfphon Techs, 5351 w eugie ave, Glendale AZ 85304" (SUBJECT PARCEL). I requested the Marquette Post

     Office hold the SUBJECT PARCEL until I could arrive for further investigation.




             Case 1:19-mj-00672-WCG Filed 04/10/19 Page 3 of 5 Document 1
                                                          -3-

5.   On April 9, 2019, I travelled to the Marquette, MI Post Office and made contact with the SUBJECT PARCEL.

     saw is displayed tracking number 9505 5119 4113 9096 4529 11, was addressed to "Kelsey Regan, 8750 county

     road 550 room 1, Marquette MI 49855-9785 (sic)," bore a return address of "Selfphon Techs, 5351 w eugie ave,

     Glendale AZ 85304" and exhibited a noticeable bulge that was approximately 1.5 to 2 inches thick and 4 inches

     in diameter, a size consistent with the SUBJECT PARCEL possibly containing a quantity of controlled

     substances. On April 10, 2019, I queried the CLEAR law enforcement search engine and Yahoo! Internet search

     engine for information on the return address listed on the SUBJECT PARCEL. I learned from these queries that

     the name "Selfphon Techs" was not known to exist or be associated with 5351 W Eugie Ave in Glendale, AZ

     85304. Further, on April 10, 2019, I received information from the Marquette, MI Post Office that a male

     identifying himself as "Kirk" called to inquire about the delivery status of a Priority Mail parcel with tracking

     number 9505 5119 4113 9096 4529 11 (SUBJECT PARCEL). I have learned that individuals mailing controlled

     substances commonly use a fictitious return address as a means to avoid identification as the mailer and source

     of the controlled substances. Further, based upon the information provided by UPSET along with the call to the

     Marquette Post Office on April 10, 2019, by a male identifying himself as "Kirk," I believe the true intended

     recipient of the SUBJECT PARCEL is Kirk Marjomaki.



6.   On April9, 2019, Marquette (MI) Police K-9 Officer Todd Collins agreed to assist in presenting the SUBJECT

     PARCEL to a dog sniff. Officer Collins is a trained handler of a certified drug detection dog named "Scuda."

     Officer Collins explained that Scuda is trained in detecting the presence of marijuana, cocaine, heroin,

     methamphetamine, and ecstasy and was last certified in detecting controlled substances in September of 20 17.

     Consistent with Officer Collins' training, experience, and direction, I placed the SUBJECT PARCEL behind a

     door in an empty cabinet in a hallway at the Marquette (MI) Police Department. I left the door to the cabinet

     slightly open with the edge of the SUBJECT PARCEL flush with the front ofthe door. Scuda examined the

     hallway and Officer Collins said Scuda alerted to the odor of controlled substances in a package behind a door in

     the cabinet. I identified the package Officer Collins was referring to as the SUBJECT PARCEL. Scuda did not

     alert to the odor of controlled substances in any other area of the loading dock. Following the dog sniff I

             Case 1:19-mj-00672-WCG Filed 04/10/19 Page 4 of 5 Document 1
                                                                        - 4-

      retained custody of the SUBJECT PARCEL and brought it to the U.S. Postal Inspection Service office in

      Oneida, WI, in the Eastern District of Wisconsin, for further investigation.



7.    Postal Regulation Sec. 274.31 ofthe United States Postal Service Administrative

      Support Manual states that no one may detain mail sealed against inspection, except under the following

      condition: A Postal Inspector acting diligently and without avoidable delay, upon reasonable suspicion, for a

      brief period of time, to assemble evidence sufficient to satisfY the probable cause requirement for a search

      warrant issued by a Federal Court.



8.    I believe there is probable cause to believe the SUBJECT PARCEL contains controlled substances, controlled

      substance paraphernalia, and/or proceeds or payment related to the sale of controlled substances. I am seeking

      the issuance of a warrant to search this parcel, and the contents contained therein, for contraband and evidence

      of a crime, namely, possession and possession with the intent to distribute controlled substances, and use of

      the mails to commit a controlled substance felony, in violation of Title 21, United States Code, Sections

      841(a)(l), and 843(b).




Subscribed and sworn to before me this ____,_/t_...,L'--''1;JL:__::__ day of April, 2019.


     (J;; c.. s~~t
Th~ Honorable William C Griesbach
United States District Court Chief Judge
Eastern District of Wisconsin




                 Case 1:19-mj-00672-WCG Filed 04/10/19 Page 5 of 5 Document 1
